Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 1 of 11 Page ID #:160



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   Paul O. Paradis,                         )Case No. CV 20-9660-JFW(PVCx)
                                               )
 12                    Plaintiff,              )SELF-REPRESENTATION ORDER
                                               )
 13        v.                                  )
                                               )
 14   Ellen Pansky, et al.,                    )
                                               )
 15                 Defendants.                )
      ___________________________              )
 16
 17        One or more of the parties to this action has elected to
 18   appear pro se.      Persons appearing before this Court are not
 19   required to retain the services of a lawyer or obtain the
 20   advice of counsel.       Individual litigants may represent
 21   themselves pro se, but corporations and associations must be
 22   represented by counsel.        See Church of the New Testament v.
 23   United States, 783 F.2d 771, 773 (9th Cir. 1986)
 24   (unincorporated associations); In re Highley, 459 F.2d 554,
 25   555 (9th Cir. 1972) (corporations).           In addition, non-
 26   attorney litigants may not represent other individual
 27   litigants or trusts for which they serve as trustee.               See
 28   Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 2 of 11 Page ID #:161



  1   1997) (minor children); C.E. Pope Equity Trust v. United
  2   States, 818 F.2d 696, 697-98 (9th Cir. 1987) (trust); McShane
  3   v. United States, 366 F.2d 286, 288 (9th Cir. 1996) (other
  4   litigants).     A partner may not represent his or her own
  5   interest in a partnership pro se, and a sole shareholder may
  6   not represent a corporation.         See In re Am. West Airlines, 40
  7   F.3d 1058, 1059 (9th Cir. 1994) (per curiam) (partner);
  8   United States v. High Country Broad. Co., Inc., 3 F.3d 1244,
  9   1245 (9th Cir. 1993) (per curiam) (shareholder).
 10        Proceeding pro se has significant risks, and this Court
 11   wishes to make some of those risks known at the outset of
 12   this proceeding:
 13        !     Generally speaking, non-attorney litigants are less
 14              likely to be victorious than those assisted by
 15              counsel.
 16        !     The opposing party may have a lawyer, and that
 17              lawyer’s duty is to achieve victory for his or her
 18              client.    He or she will take every step legally
 19              permissible to that end.
 20        !     The Court is a neutral adjudicator of the law. The
 21              role of the judge is to resolve disputes arising
 22              between the parties in accordance with the law. As
 23              such, the judge cannot assist you, cannot answer
 24              your legal questions, and cannot take sides in the
 25              dispute. Nor can any members of the judge’s staff.
 26        !     You will be proceeding alone in a complex area where
 27              experience and professional training are greatly
 28              desired.

                                            2
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 3 of 11 Page ID #:162



  1        Simply stated, when you elect to proceed pro se, you are
  2   on your own and become personally responsible for litigating
  3   your action in accordance with the rules.            Practice in the
  4   federal courts is governed by the Federal Rules of Civil
  5   Procedure.     You must become familiar with these rules.             You
  6   will be held to the same standards as a lawyer as far as
  7   complying with the court procedures and the rules and
  8   regulations of the court system.
  9        Because litigating an action in federal court often
 10   requires a great deal of time, preparation, knowledge, and
 11   skill, this Court highly recommends against proceeding
 12   without the assistance of counsel.           Some attorneys will
 13   represent clients on a contingency fee basis, whereby the
 14   fees associated with representation are subtracted from a
 15   judgment in favor of the client.1          However, should you wish to
 16   continue without counsel – fully understanding the risks –
 17   you are hereby ordered to carefully review the remainder of
 18   this Order, as it contains instructions for proceeding in
 19   this Court which must be followed.
 20        This Order, while not comprehensive – and not a
 21   substitute for fully familiarizing yourself with the Federal
 22   Rules of Civil Procedure, the Federal Rules of Evidence, the
 23   Local Rules for the United States District Court for the
 24   Central District of California, the Orders of this Court,
 25   including the Court’s Standing Order, Scheduling and Case
 26
         1
            The Los Angeles County Bar Association Lawyer Referral
 27 and Information  Service may be able to refer you to a lawyer
 28 contingency basis. be willing to take your case on a
    who may  or may not

                                            3
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 4 of 11 Page ID #:163



  1   Management Order, and Civil Trial Order, as well as federal
  2   and state case law applicable to this action – is intended to
  3   bring certain aspects of law and motion practice to your
  4   attention at an early stage in the litigation to remedy
  5   problems commonly associated with pro se pleadings.2
  6        Communications with Chambers:          Pursuant to Local Rule 83-
  7   2.11, parties shall refrain from writing letters to the
  8   judge, making telephone calls to chambers, or otherwise
  9   communicating with a judge unless opposing counsel is
 10   present.     You may contact the Courtroom Deputy, at (213) 894-
 11   5396 or shannon_reilly@cacd.uscourts.gov, with appropriate
 12   inquiries.     The Courtroom Deputy is not an attorney, and will
 13   not provide you with any legal advice.            The Courtroom Deputy
 14   cannot waive any of the requirements of this, or any other,
 15   Order.     Should you wish to bring any matter to the attention
 16   of the Court, you must do so in writing, and file it and
 17   serve it on the opposing party.
 18        Jurisdiction:      The Federal Rules of Civil Procedure
 19   require that “[a] pleading which sets forth a claim for
 20   relief ... shall contain (1) a short and plain statement of
 21   the grounds upon which the court’s jurisdiction depends.”
 22   Fed.R.Civ.P. 8(a).       This District’s Local Rules further
 23   provide that “[t]he statutory or other basis for the exercise
 24   of jurisdiction by this Court shall be plainly stated in ...
 25
 26
 27        2
            The Local Rules for the United States District Court
 28 districtCentral
    for the          District of California are available on the
              court’s website: www.cacd.uscourts.gov
                                            4
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 5 of 11 Page ID #:164



  1   any document invoking this Court’s jurisdiction.”              Local Rule
  2   8-1.
  3          This is extremely important.         Unlike state courts,
  4   federal courts are not courts of general jurisdiction, and
  5   can only preside over matters authorized by the Constitution
  6   and Congress.     Bender v. Williamsport Area Sch. Dist., 475
  7   U.S. 534, 541, 106 S. Ct. 1326, 1331, 89 L. Ed. 2d 501
  8   (1986).    In other words, the party filing the action must
  9   prove to the Court that jurisdiction over the action exists
 10   before the Court can reach the merits of the complaint.                See
 11   Smith v. McCullough, 270 U.S. 456, 459, 46 S. Ct. 338, 339,
 12   70 L. Ed. 682 (1926) (A “plaintiff, suing in federal court,
 13   must show in his pleading, affirmatively and distinctly, the
 14   existence of whatever is essential to federal
 15   jurisdiction. . ..”).
 16          Federal jurisdiction may be alleged either pursuant to 28
 17   U.S.C. section 1331 for actions “arising under the
 18   Constitution, laws, or treaties of the United States,”
 19   otherwise known as “federal question” jurisdiction, or 28
 20   U.S.C. section 1332 as an action “between citizens of
 21   different States,” otherwise known as “diversity”
 22   jurisdiction.
 23          To allege federal question jurisdiction, the complaint
 24   should identify which right(s) the plaintiff(s) claim have
 25   been violated, and which law, statute, or constitutional
 26   amendment provides that right.            See Keniston v. Roberts, 717
 27   F.2d 1295, 1298 (9th Cir. 1983).
 28   / / /

                                            5
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 6 of 11 Page ID #:165



  1        Diversity jurisdiction has two requirements.              First,
  2   diversity jurisdiction requires complete diversity of
  3   citizenship, that is, all plaintiffs must have a different
  4   citizenship from all defendants.            See Owen Equipment &
  5   Erection Co. v. Kroger, 437 U.S. 365, 373, 98 S. Ct. 2396,
  6   2402, 57 L. Ed. 2d 274 (1978).            Residence and citizenship are
  7   distinct concepts, with significantly different
  8   jurisdictional ramifications:         “[i]n order to be a citizen of
  9   a State within the meaning of the diversity statute, a
 10   natural person must both be a citizen of the United States
 11   and be domiciled within the State.”            Newman-Green, Inc. v.
 12   Alfonzo-Larrain, 490 U.S. 826, 828, 109 S. Ct. 2218, 2221,
 13   104 L. Ed. 2d 893 (1989).        “A person’s domicile is her
 14   permanent home, where she resides with the intention to
 15   remain or to which she intends to return.            A person residing
 16   in a given state is not necessarily domiciled there, and thus
 17   is not necessarily a citizen of that state.”             Kanter v.
 18   Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)
 19   (citations omitted).       Corporations are citizens of both their
 20   state of incorporation and the state in which they have their
 21   principal place of business. See 28 U.S.C. § 1332(c)(1); see
 22   also New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1300-
 23   01 (9th Cir. 1989).       Unincorporated associations are citizens
 24   of the states of each member.         See Fifty Associates v.
 25   Prudential Ins. Co. of Am., 446 F.2d 1187, 1190 (9th Cir.
 26   1970).    Second, when jurisdiction is based on diversity of
 27   citizenship, district courts do not have original
 28

                                            6
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 7 of 11 Page ID #:166



  1   jurisdiction unless a party alleges an amount in controversy
  2   exceeding $75,000.       See 28 U.S.C. § 1332(a).
  3        Finally, you should understand that it is insufficient
  4   for a party to merely claim that jurisdiction exists.
  5   Sufficient facts must be alleged to allow the Court to assess
  6   whether it has jurisdiction over the action.
  7        Service:     Service is the formal delivery of a legal
  8   pleading.    The Federal Rules of Civil Procedure have
  9   different requirements for service to be effective depending
 10   on the type of entity to be served: service on an individual
 11   within the United States is governed by Fed.R.Civ.P. 4(e),
 12   corporations and associations must be served in conformity
 13   with Fed.R.Civ.P. 4(h), the United States and it agencies
 14   must be served pursuant to Fed.R.Civ.P. 4(i), and state and
 15   local governmental units require service under
 16   Fed.R.Civ.P. 4(j).
 17        Time limits for service of the complaint are set forth in
 18   Fed.R.Civ.P. 4(m).       It is important to promptly and properly
 19   serve the opposing party, especially with the summons and
 20   complaint when initiating an action, because failure to serve
 21   within the time limits specified by the Federal Rules will
 22   result in the dismissal of your action for lack of
 23   prosecution.     You must always inform the Court whenever you
 24   serve a filing on an opposing party; this is done by filing a
 25   proof of service. See Fed.R.Civ.P. 4(l).
 26        Discovery:     Discovery is the mechanism by which the
 27   parties to an action collect evidence relating to the case
 28   from one another.      Certain information is expected to be

                                            7
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 8 of 11 Page ID #:167



  1   provided to the other side without a request.             See
  2   Fed.R.Civ.P. 26(a).       If the other side seeks to obtain
  3   discovery from you, you must cooperate and provide the
  4   information sought on “any matter, not privileged, that is
  5   relevant to the claim or defense of any party.”              Fed.R.Civ.P.
  6   26(b)(1).     The principal forms of discovery envisioned by the
  7   Federal Rules are the production and inspection of documents,
  8   requests for admissions, depositions and interrogatories.
  9   Discovery disputes are resolved by, and should be brought to
 10   the attention of, the magistrate judge assigned to the
 11   action.     Discovery should begin early in the litigation and
 12   may commence prior to the Scheduling Conference.
 13        Motions:     Motions are requests to this Court to make a
 14   specified ruling or order.         The opposing party may file a
 15   motion to dismiss your action, pursuant to Fed.R.Civ.P. 12,
 16   or a motion for summary judgment pursuant to Fed.R.Civ.P. 56.
 17   If the opposing party files and serves a motion on you, you
 18   must oppose it if you disagree with the requested relief.
 19   Failure to oppose an otherwise properly supported motion may
 20   result in the Court granting that motion.            See Local Rule
 21   7-12.     Depending on the motion, this may result in the
 22   dismissal of your case.
 23        To oppose a motion, you must present the Court with a
 24   statement explaining the basis of your opposition and the
 25   legal authority supporting your contentions.             You must also
 26   file any evidence upon which you intend to base your
 27   opposition to a motion for summary judgment.             Pursuant to
 28   Local Rule 7-9, your opposition is due not later than

                                            8
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 9 of 11 Page ID #:168



  1   twenty one (21) days before the date designated for the
  2   hearing of the motion.        If you need additional time to oppose
  3   the motion, you must file and serve an ex parte application
  4   requesting an extension of time prior to the date on which
  5   your opposition is due, and must demonstrate that the
  6   additional time you seek is warranted and that the requested
  7   extension is not a crisis of your creation, thus precluding
  8   you from seeking ex parte relief.          See Mission Power Eng’g
  9   Co. v. Continental Cas. Co., 883 F. Supp. 488, 492
 10   (C.D. Cal. 1995).
 11        Motion to Dismiss:       A Fed.R.Civ.P. 12(b)(6) motion to
 12   dismiss for failure to state a claim tests the legal
 13   sufficiency of the claims asserted in the complaint.                 A
 14   dismissal under Rule 12(b)(6) is proper only where there is
 15   either a “lack of a cognizable legal theory” or “the absence
 16   of sufficient facts alleged under a cognizable legal theory.”
 17   Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th
 18   Cir. 1990).     The Court must deny the motion unless it appears
 19   that the plaintiff can prove no set of facts that would
 20   entitle him to relief.        See Conley v. Gibson, 355 U.S. 41,
 21   45-46, 78 S. Ct. 99, 102, 2 L. Ed. 2d 80 (1957).              When
 22   evaluating a Rule 12(b)(6) motion, the Court must accept all
 23   material allegations in the complaint as true and construe
 24   them in the light most favorable to the non-moving party.
 25   See Barron v. Reich, 13 F.3d 1370, 1374 (9th Cir. 1994).
 26   However, the Court is not bound to assume the truth of legal
 27   conclusions merely because they are stated in the form of
 28   factual allegations.       See Western Mining Council v. Watt, 643

                                            9
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 10 of 11 Page ID #:169



   1   F.2d 618, 624 (9th Cir. 1981).            Dismissal is proper if a
   2   complaint is vague, conclusory, and fails to set forth any
   3   material facts in support of the allegations.             See North Star
   4   Int’l v. Arizona Corp. Comm’n, 720 F.2d 578, 583
   5   (9th Cir. 1983).
   6          Motion for Summary Judgment:         Summary judgment may be
   7   granted when there are no material facts in dispute between
   8   the parties, making a trial unnecessary.            To resist summary
   9   judgment under Fed.R.Civ.P. 56, you must submit affidavits or
 10    other documentary evidence, such as depositions and answers
 11    to interrogatories, which set forth specific facts showing
 12    there is a genuine issue for trial.            See Klingele v.
 13    Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).              Failure to
 14    do so may result in the entry of summary judgment against
 15    you.    You should also note that Rule 56(e) requires that
 16    affidavits or declarations shall be made on personal
 17    knowledge, set forth facts that are admissible as evidence,
 18    and show affirmatively that the affiant is competent to
 19    testify to the matters stated therein.            Should you fail to
 20    contradict the moving party with counter-affidavits,
 21    declarations or other evidence, the moving party’s evidence
 22    may be taken as the truth, and final judgment may be entered
 23    against you without a trial, thus ending your case.              See Rand
 24    v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998).
 25           To effectively address a summary judgment motion, you
 26    should be aware of, and familiar with, the following United
 27    States Supreme Court cases on summary judgment:             Celotex v.
 28    Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265

                                            10
Case 2:20-cv-09660-JFW-PVC Document 28 Filed 11/13/20 Page 11 of 11 Page ID #:170



   1   (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.
   2   Ct. 2505, 91 L. Ed. 2d 202 (1986); Matsushita Elec. Indus.
   3   Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89
   4   L. Ed. 2d 538 (1986).
   5         IT IS SO ORDERED.
   6
   7   Dated: November 13, 2020
   8
                                                  JOHN F. WALTER
   9                                      UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       (Rev. 4/14/10)                       11
